                                                                                      11/20/2019

                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                        LYNCHBURG DIVISION


  APPALACHIAN POWER COMPANY,
                                                        CASE NO. 6:19-cv-00051
                                    Plaintiff,

                         v.                            MEMORANDUM OPINION
  WAGMAN HEAVY CIVIL, INC.,
                                                       JUDGE NORMAN K. MOON
                                   Defendant.


                                           INTRODUCTION

        Before the Court is Appalachian Power Company’s (“APCO”) Motion to Dismiss Wagman

Heavy Civil’s Counterclaim. Wagman pleads in Count I of its Counterclaim that APCO breached

its written contract to remove and relocate its utility structures in order to facilitate a construction

project that Wagman had undertaken as part of a contract with the Virginia Department of

Transportation. Dkt. 4 at 12. Wagman alternatively pleads in Count II that APCO breached an

unwritten contract between the two to complete the same construction project. Id. at 13.

        APCO argues that Wagman’s Counterclaim fails without an enforceable timeline for

APCO’s performance, because the written contract lacks a “time is of the essence” clause and any

alleged communications outlining that timeline are prohibited from modifying the terms of the

contract. APCO further argues that Wagman’s Counterclaim does not plead sufficient factual

allegations to support its claim for damages, because it fails to “specifically state” items of special

damages as required by Rule 9(g) of the Federal Rules of Civil Procedure. APCO also contends

that Wagman’s obligations were conditions precedent to APCO’s contractual performance, and

Wagman’s failure to allege the discharge of such conditions is fatal to the Counterclaim. As to
Count II, APCO argues that Wagman does not plead any facts that permit the finding of a

reasonably certain, definite, and complete oral agreement between the two parties.

         APCO’s Motion to Dismiss, Dkt. 8, will be granted in part and denied in part, in accordance

with this memorandum opinion. Count I of Wagman’s Counterclaim will be dismissed without

prejudice, and Wagman will be granted leave to amend its Counterclaim, pursuant to Federal Rule

of Civil Procedure 15(a)(2).

                                   I.       ALLEGED FACTUAL BACKGROUND

         In January 2015, Wagman and Virginia Department of Transportation (“VDOT”) entered

into a contract to undertake design and construction of a project known as Odd Fellows Road

Interchange at U.S. Route 29/460 and Road Improvements (the “Project”). Dkt. 4 at 12.

         On May 24, 2017, APCO and Wagman entered into an alleged written contract (the

“Written Contract”), “whereby APCO agreed to remove and relocate its utility structures (the

‘Work’) in order to facilitate construction for the Project.” Id. Among other obligations, APCO

specifically agreed to “[u]se its best efforts to complete the relocation of Structure Numbers 442-

99, 442-100, 442-101, and install Structure 442-102A based on the completion of the conditions

set forth in DESIGN-BUILDER items 1 through 4 above.”1 Dkt. 12, at Ex. A.

         Wagman alleges that it and APCO “communicated regarding both the Project schedule and

the schedule for APCO’s performance of services under the Written Contract, and so had a mutual

understanding as to the reasonable period for APCO to perform the Written Contract.” Dkt. 4 at

12. Wagman further alleges that APCO failed to begin its obligation under the Written Contract



         1
           Wagman failed to attach a copy of the Written Contract to its Counterclaim. As the Written Contract has
been referenced in Wagman’s Counterclaim and was attached to both APCO’s Motion to Dismiss and Wagman’s
Memorandum in Opposition, the Court may consider the document in deciding this matter. Witthohn v. Fed. Ins. Co.,
164 F. App’x 395, 396 (4th Cir. 2006) (stating that courts “may consider . . . documents central to plaintiff's claim,
and documents sufficiently referred to in the complaint so long as the authenticity of these documents is not
disputed.”).

                                                          2
when directed, failed to perform such obligations within the schedule it provided, and failed to

conform to the “parties’ understanding of the period for performance of its services, or of the

Project as a whole.”2 Dkt. 4 at 13. Accordingly, Wagman concludes that APCO breached its

obligations under the Written Contract to “use its best efforts to perform the Work, to honor the

covenant of good faith and fair dealing, to perform the Work within a reasonable time, and to

perform the Work in accordance with the schedule for its performance of the Work.” Id. Wagman

alleges costs and other damages foreseeably resulting from APCO’s breach in an amount of at

least $1,039,074.20. Id.

         Wagman also alleges that it and APCO entered into the alleged Unwritten Contract

whereby “APCO agreed to remove and relocate its utility structures (the “Work”) in order to

facilitate construction for the Project, and in exchange Wagman would reimburse it for one-half

of its cost of doing so.” Id. at 13. APCO is claimed to have breached the Unwritten Contract when

it “failed to commence its work when directed, [and] failed to perform within the schedule it

provided for its Work.” Id. at 14. Wagman similarly alleges that it and APCO “communicated

regarding both the Project schedule and the schedule for APCO’s performance of services under

the Agreement, and APCO submitted a written schedule for performance of its Work to Wagman.”

Id. The Counterclaim contends that Wagman suffered directly and proximately from APCO’s

breach of the agreement by incurring “delay costs, and other damages foreseeably resulting from

APCO’s acts and omissions, in an amount of at least $1,039,074.20.” Id.

         On August 9, 2019, APCO filed its Complaint against Defendant/Counterclaim Plaintiff




     2
       While Wagman further alleges that “by law, APCO was required to perform its obligations under the Written
Contract within a reasonable time,” id., the Court is “not bound to accept as true a legal conclusion couched as a
factual allegation,” as Wagman has provided here. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 555 (2007)).


                                                          3
Wagman. Dkt. 1. On September 4, 2019, Wagman filed its Answer along with its Counterclaim

against APCO. Dkt. 4. On September 24, 2019, APCO filed a Motion to Dismiss Wagman’s

Counterclaim pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. Dkt. 8. Wagman

filed its Memorandum in Opposition to the same on October 8, 2019, Dkt. 12, making this matter

ripe for disposition.

                                     II.     STANDARD OF REVIEW

        A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) tests the legal sufficiency of a

complaint to determine whether a plaintiff has properly stated a claim. This same standard of

review applies to both claims and counterclaims. Falls Lake Nat’l Ins. Co. v. Martinez, No. 7:16-

cv-00075, 2016 WL 4131995, at *2 (W.D. Va. Aug. 1, 2016). The counterclaim’s “[f]actual

allegations must be enough to raise a right to relief above the speculative level,” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007), with all of its allegations taken as true and all reasonable

inferences drawn in the plaintiff’s favor, King v. Rubenstein, 825 F.3d 206, 212 (4th Cir. 2016).

A motion to dismiss “does not, however, resolve contests surrounding the facts, the merits of a

claim, or the applicability of defenses.” Id. at 214.

        Although the complaint or counterclaim “does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his entitle[ment] to relief requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555. A court need not “accept the legal conclusions drawn from the facts”

or “accept as true unwarranted inferences, unreasonable conclusions, or arguments.” Simmons v.

United Mortg. & Loan Inv., LLC, 634 F.3d 754, 768 (4th Cir. 2011) (quotation marks omitted).

This is not to say Rule 12(b)(6) requires “heightened fact pleading of specifics,” instead the

plaintiff must plead “only enough facts to state a claim to relief that is plausible on its face.”



                                                   4
Twombly, 550 U.S. at 570; see Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“only a complaint that

states a plausible claim for relief survives a motion to dismiss”).

                                              III.     ANALYSIS

        Under Virginia law, “[t]he elements of a breach of contract action are (1) a legally

enforceable obligation of a defendant to a plaintiff; (2) the defendant’s violation or breach of that

obligation; and (3) injury or damage to the plaintiff caused by the breach of obligation.” Filak v.

George, 594 S.E.2d 610, 614 (Va. 2004).3

        As to Count I, APCO argues that Wagman’s Counterclaim insufficiently pleads a legally

enforceable obligation as to the alleged timeline for APCO’s performance, because the Written

Contract does not contain a “time is of the essence” clause and any alleged communications

outlining that timeline are prohibited from modifying the terms of the contract. Additionally,

APCO argues that Wagman’s Counterclaim does not plead sufficient factual allegations to support

its claim for damages, because it fails to “specifically state” items of special damages as required

by Rule 9(g) of the Federal Rules of Civil Procedure. APCO also contends that Wagman’s

obligations were conditions precedent to APCO’s contractual performance, and Wagman’s failure

to allege the discharge of such conditions is fatal to its Counterclaim. As to Count II, APCO argues

that Wagman does not plead any facts that permit the finding of a reasonably certain, definite, and

complete oral agreement between the two parties. This memorandum opinion will address each of

these arguments in turn, first addressing those arguments concerning Count I and subsequently

dealing with those concerning Count II.




        3
          The parties do not contend that any substantive law other than Virginia’s governs the issues presented by
the Counterclaim. See, e.g., Dkt. 9 at 4; Dkt. 12 at 8.

                                                        5
  A. Merger Clause and Modification Provision

       The Written Contract is silent as to the time period for the parties’ performance and

APCO’s work schedule, indicating only that APCO will “use best efforts” to complete the work.

APCO contends that the Written Contract’s lack of a “time is of the essence” clause precludes a

finding of breach for APCO’s alleged delay in performance. But, under Virginia law, even where

a contract does not contain a time is of the essence clause, a “delay in performance may still be

deemed a breach of contract, justifying payment of damages.” MP Leasing Corp. v. Colonna’s

Shipyard, No. 2:07-cv-273, 2009 WL 2581575 at *5 (E.D. Va. May 8, 2009).

       Wagman has alleged that it and APCO “communicated regarding both the Project schedule

and the schedule for APCO’s performance of services under the Written Contract, and so had a

mutual understanding as to the reasonable period for APCO to perform the Written Contract.” Dkt.

4 at 12–13. Wagman, however, does not allege whether these communications occurred before or

after the execution of the contract, and so it is not evident whether they should be analyzed in light

of the Written Contract’s merger clause or the provision restricting modification of the agreement

to those “in writing, dated subsequent to the date of [the] Agreement, and duly executed by the

Parties hereto.” Dkt. 12, Ex. A, at 3.

       Without any allegations as to the timing of the alleged communications, the Court will

refrain from determining whether they should be analyzed in light of the merger clause or as a

subsequent modification to the Written Contract. The Written Contract itself is silent as to the

schedule for performance, and it has long been established under Virginia law that “when a

contract is silent as to the time within which an act is to be performed, the law implies a reasonable

time.” Grossman v. Saunders, 376 S.E.2d 66, 70 (Va. 1989). And, as the Supreme Court of

Virginia has indicated, “what constitutes a reasonable time is generally an issue to be decided by



                                                  6
a properly instructed jury, under all circumstances of the case.” Id. (ruling that the trial court erred

in sustaining demurrer). At least at this stage in the litigation, contrary to APCO’s contention,

Wagman need not provide additional allegations as to the schedule for performance in order to

adequately plead its claim. Id.

   B. Damages

        APCO argues that Wagman has failed to sufficiently plead its demand for over a million

dollars in damages. According to APCO, the only plausible way Wagman could reach such a sum

is if Wagman were pleading “special” damages, Dkt. 9 at 8, which must be “specifically stated”

pursuant to Rule 9(g). Fed. R. Civ. P. 9(g). This, APCO argues, Wagman has not done.

        Special damages are those that “are not the ‘ordinary result’ of the conduct alleged.”

Carnell Const. Corp. v. Danville Redevelopment & Housing Authority, 745 F.3d 703, 725 (4th Cir.

2014). In Counts I and II, Wagman has pleaded that its damages are the result of “incurred delay

costs, and . . . other damages foreseeably resulting from APCO’s acts and omissions, in an amount

of at least $1,039,074.20.” Dkt. 4, at 13–14. Wagman alleges that such damages are the “direct

and proximate” result of APCO’s breach. Id. Nothing in Wagman’s Counterclaim suggests that it

is pleading anything other than ordinary damages. At this stage, Wagman is not obligated to prove

the amount of its damages, it must merely plead them to Rule 8(a)’s satisfaction, which it has

accomplished. Fidelity Nat’l Title Ins. Co. v. Radford, No. 7:15–cv–00018, 2015 WL 1581678, at

*3 (W.D. Va. April 9, 2015) (“Moreover, Fidelity is not required to itemize its damages to meet

the pleading requirements of Rule 8(a). The Radfords can request such itemization through

discovery . . . .”). To the extent that Wagman has pleaded more than it can prove was the ordinary

harm incurred as a result of the alleged breach, that is a matter to be decided later in the course of

litigation. See Carnell Const. Corp., 745 F.3d at 725.



                                                   7
  C. Conditions Precedent to APCO’s Performance

       APCO argues that its obligation to relocate and install certain structures was conditioned

on Wagman fulfilling its obligations under the Written Contract. Under the Written Contract,

Wagman was obligated to “(1) pay fifty percent of the actual cost of relocation of Structure

Numbers . . . after work is completed; (2) provide proposed layout for highway expectation and

all supporting details, drawings and survey data; (3) obtain VDOT utility easements for the

Transmission Line relocation on [certain parcels]; [and] (4) be solely responsible for paying the

cost of acquiring all easements deemed necessary by APCO, including the cost of all title

examinations and surveys.” Dkt. 9, Ex. A at 3.

       Under Virginia law, in order to discern whether the parties intended a contractual provision

to act as a condition precedent or a mere promise, general rules of contract interpretation govern,

and “the plain meaning of the contract controls.” Cox v. Snap, Inc., No. 1:16-cv-9, 2016 WL

5109518 at *4 (E.D. Va. Sept. 20, 2016). While no specific words are necessary to create a

condition, words such as “‘if,’ ‘provided that,’ ‘when,’ ‘after,’ ‘as soon as,’ or ‘subject to,’” are

words recognized as those that “traditionally indicate conditions.” Standefer v. Thompson, 939

F.2d 161, 164 (4th Cir. 1991). And, while conditions precedent are generally disfavored, the Court

must construe contractual provisions as conditions where the plain language of the contract

compels it to do so. See id.

       The plain language of APCO’s contractual obligations suggests that three of Wagman’s

obligations under the contract appear to be conditions precedent to APCO’s performance. APCO’s

first obligation to “[u]se its best efforts to complete the relocation [work]” was “based on the

completion of the conditions set forth in [Wagman’s obligations].” Dkt. 9, Ex. A at 1 (emphasis

supplied). The plain language of APCO’s second obligation under the Written Contract further



                                                 8
reinforces this notion: “(2) [APCO agrees to] use its best efforts not to exceed the preliminary cost

estimate as set forth in ‘Exhibit C’ hereto which is similarly contingent upon the completion of the

conditions set forth in [Wagman’s obligation items] above.” Id. (emphasis supplied).

       Wagman argues that the language of the contract makes it clear that its contractual

obligations were not conditions precedent to APCO’s performance. Dkt. 12, Ex. A. For support,

Wagman points to its first obligation, which was to reimburse APCO for certain costs “after

[APCO’s relocation and installation] work is completed.” Dkt. 12, at 7 (citing Dkt. 12, Ex. A, at

1). But Wagman’s argument ignores that its other obligations could be performed before APCO

began its work:

        (2) Provide proposed layout for highway expectation and all supporting details,
        drawings and survey data.
        (3) Obtain VDOT utility easements for the Transmission Line relocation on
        [certain parcels] . . .
        (4) Be solely responsible for paying the cost of acquiring all easements deemed
        necessary by APCO, including the cost of all title examinations and surveys.

Id. Wagman’s Counterclaim provides no factual allegations contextualizing, let alone referencing,

these other obligations under the Written Contract. Without any factual allegations from which to

even draw an inference, it is difficult to overcome the conclusion that at least the easements

referenced in Wagman’s third obligation were necessary for APCO to begin its work. Taken

together, the plain language of the Written Contract suggests that APCO’s agreement to use its

best efforts to fulfill its first two obligations under the Written Contract were conditioned on the

completion of Wagman’s obligations—or at least those that do not clearly indicate that they are

triggered after the completion of APCO’s work, such as the payment provision.

       APCO argues that Wagman’s failure to allege, even generally, that these conditions

precedent were met or excused is fatal to its Counterclaim. Dkt. 9, at 4 (citing Flippo v. F & L

Land Co., 400 S.E.2d 156, 160 (Va. 1991)). But APCO’s reliance on Virginia law’s pleading


                                                 9
requirements is misplaced: federal pleading standards apply to this case. Metra Industries, Inc. v.

Rivanna Water & Sewer Authority, Inc., Case No. 3:12-cv-00049, 2013 WL 596064 at *2 (W.D.

Va. Feb. 15, 2013).

        Federal Rule of Civil Procedure 9(c) governs the pleading of conditions precedent, and “it

suffices to allege generally that all conditions precedent have occurred or been performed.” Fed.

R. Civ. P. Rule 9(c). While the Fourth Circuit has not spoken to the issue, both the Eastern and

Western Districts of Virginia have previously interpreted Rule 9(c) as imposing an obligation on

a plaintiff—or, as in the instant case, a counterclaimant—to plead that each applicable condition

precedent has been met or otherwise waived. Metra Industries, Inc., 2013 WL 596064 at *2–3

(applying Rule 9(c) to determine whether Plaintiff’s amended complaint satisfies its requirements);

Chesapeake Square Hotel, LLC v. Logan’s Roadhouse, Inc., 995 F. Supp. 2d 512, 518 (E.D. Va.

2014) (same)).4 Likewise, I view Rule 9(c) as imposing a pleading requirement for conditions

precedent. By failing to plead any allegations as to whether such conditions precedent had been

discharged, Wagman’s Counterclaim has failed to pass Rule 9(c)’s muster. The Court, therefore,

will grant Counterclaim Defendant APCO’s Motion to Dismiss as to Count I, and it will grant

Wagman leave to amend.

        Wagman has sought leave to amend its Counterclaim in order to include such allegations.

Dkt. 12 at 7. In this case, the Court entered an amended pre-trial order on October 8, 2019, stating

“[t]he court shall consider a party’s motion to amend pleadings in accordance with Rule 15 of the

Federal Rules of Civil Procedure. Except for good cause shown, any such motion must be filed no later

than 45 days from the date of this order.” Dkt. 11 at 6. Wagman sought leave to amend its Counterclaim


          4
            The Court takes note of Wagman’s contention that “[APCO’s] argument is easily addressed with a mere
assertion by Wagman that it performed, or was excused from performing all conditions precedent.” Dkt 12 at 7.
Without deciding whether such a statement itself would be adequate, the Court observes that at least the Eastern
District of Virginia—after a very reasoned analysis—has found that such conclusory pleading fails to pass muster
under Rule 9(c). Chesapeake Square Hotel, LLC, 995 F. Supp. 2d at 516–20.

                                                      10
the same day, as part of its Memorandum in Opposition to APCO’s Motion to Dismiss. Dkt. 12 at 7.

Given this Circuit’s “policy to liberally allow amendment,” Abdul-Mumit v. Alexandria Hyundai,

LLC, 896 F.3d 278, 293 (4th Cir. 2018) (internal citations omitted), and that Wagman seeks to

amend within the forty-five-day period, the Court will grant leave to amend pursuant to Federal

Rule of Civil Procedure 15(a)(2).

   D. Count II: Breach of Unwritten Contract

    1. Alternative Pleadings Under Rule 8(d)(2)

         Counterclaim Plaintiff Wagman also pleads, in the alternative, that Wagman and APCO

entered into an unwritten contract in or about May 2017, “whereby APCO agreed to remove and

relocate its utility structures (the ‘Work’) in order to facilitate construction for the Project, and in

exchange Wagman would reimburse it for one-half of its costs of doing so (the ‘Agreement’).”

Dkt. 4 at 13. Wagman’s factual allegations as to APCO’s breach of the Unwritten Contract are that

it “failed to commence its work when directed, [and] failed to perform within the schedule it

provided for its Work.” Id. at 14. Wagman pleads this claim “in the alternative to Count One, in

the event the agreement attached to this Counterclaim as Exhibit ‘A’ is found to be void and

unenforceable.” Dkt. 4 at 13.5

         If the Written Contract is found valid and enforceable, of course, its merger clause would

plainly invalidate any alleged unwritten contract encompassing the same agreement that took place



         5
            The Court notes that Counterclaim Defendant APCO has already acknowledged that the Written Contract
referred to in Wagman’s Counterclaim is a valid, enforceable contract, Dkt. 1 at ¶ 28, and Wagman necessarily takes
this position as an element of its breach of contract claim under Count I against APCO. See Filak v. George, 594
S.E.2d at 614.
          The existence of a valid contract is a question of law in Virginia. Spectra-4 LLP v. Uniwest Commercial
Realty, Inc., 772 S.E.2d 290, 293 (Va. 2015). As it is a question of law, the Court cannot apply the doctrine of judicial
estoppel to any later argument to the contrary. 1000 Friends of Maryland v. Browner, 265 F.3d 216, 226–27 (4th Cir.
2001) (“In this circuit, we generally require the presence of the following elements before we will apply the doctrine
of judicial estoppel: First, the party sought to be estopped must be seeking to adopt a position that is inconsistent with
a stance taken in prior litigation. And the position sought to be estopped must be one of fact rather than law or legal
theory. Second, the prior inconsistent position must have been accepted by the court . . . .”).

                                                           11
before the Written Contract’s execution. Further, to the extent the unwritten agreement took place

after that point, there is not even a bare allegation that it superseded the Written Contract, let alone

factual allegations to support such a claim. Cf. MSSI Acquisition, LLC v. Azmat Consulting, Inc.,

2012 WL 2871158 at *7 (E.D. Va. July 12, 2012) (finding bare allegation that oral agreement

superseded or rescinded an earlier written contract to be no more than a mere legal conclusion).

          But, at least on its own, inconsistency between the legal theories posited in each of

Wagman’s two counts does not mandate dismissal of either or both claims. Fed. R. Civ. P. R.

8(d)(2) (permitting a party to “set out 2 or more statements of a claim or defense alternatively or

hypothetically, either in a single count or defense or in separate ones”); see Son v. Coal Equity,

Inc., 122 F. App’x 797, 801–02 (6th Cir. 2004) (finding that the Federal Rules of Civil Procedure

permit the pleading of a claim for breach of written contract and a claim in quantum meruit, despite

the validity of the written contract in the case not being contested and quantum meruit claims

requiring the absence of an express contract between the parties); Thimbler, Inc. v. Unique

Solutions Design, Ltd., No. 5:12-cv-695, 2013 WL 4854514 at *6 (E.D.N.C. Sept. 11, 2013)

(same).

          Despite this, inconsistency between the claims may have an impact in determining the

plausibility of a counterclaim or complaint. Williams v. Autozone Stores, Inc., No., 3:09-cv-255,

2009 WL 3837281 at *2 (E.D. Va. Nov. 13, 2009). Further, Rule 8(d)(2)’s allowance for

inconsistency is limited to that between legal theories, it does not extend to inconsistencies

between factual allegations. Aetna Cas. & Sur. Co. v. Aniero Concrete Co., 404 F.3d 566, 594 (2d

Cir. 2005); SecureInfo Corp. v. Telos Corp., 387 F. Supp. 2d 593, 617 (E.D. Va. Sept. 9, 2005).

The existence of a valid contract is a question of law in Virginia. Spectra-4 LLP v. Uniwest

Commercial Realty, Inc., 772 S.E.2d 290, 293 (Va. 2015). Thus, despite the inconsistency that lies



                                                  12
between Count II’s claim of a valid oral contract and Count I’s claim of a valid written contract,

such alternative pleadings are permitted under Rule 8(d)(2).

   2. Sufficiency of Count II Under Rule 8(a)(2)

         Under Virginia law, Wagman must allege: “(1) a legally enforceable obligation of a

defendant to a plaintiff; (2) the defendant's violation or breach of that obligation; and (3) injury or

damage to the plaintiff caused by the breach of obligation.” Filak, 594 S.E.2d at 61. Wagman has

done just that. It has alleged a bargained-for exchange that resulted in a legally enforceable

agreement. Dkt. 4 at 13. It has alleged APCO’s breach of that obligation and the acts or omissions

that constituted that breach. Id. Lastly, Wagman has pleaded that it suffered direct and proximate

harm as a result of APCO’s breach in the amount of $1,039,074.20, citing delay costs. Id. Wagman

has also pleaded the approximate date of the agreement and the context in which it arose. Id. at

12–13.

         APCO claims that more specificity is required of Wagman’s pleading, citing to the

Supreme Court of Virginia’s remark that “an agreement, in order to be binding, must be reasonably

certain, definite, and complete to enable the parties and the courts to give the agreement exact

meaning.” Dkt. 9 at 9 (citing Smith v. Farrell, 98 S.E.2d 3, 7 (Va. 1957)). But even if the pleading

requirements for federal courts sitting in diversity were governed by state law—which, of course,

they are not—the cited material refers not to what a claimant must plead, but to what they must

prove. Smith, 98 S.E.2d at 7 (“Whether the evidence establishes that a reasonably certain, definite

and understandable contract was settled upon and entered into between the parties and thereafter

breached by defendant is the ultimate question to be determined.”). In any event, under Rule 8(a),

Wagman need only plead “only enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. Indeed, as Wagman has pleaded facts that support a finding of each



                                                  13
element in a cause of action for breach of contract under Virginia law, Wagman has satisfied Rule

8(a)’s demands. Wagman would have done well to add more specific allegations as to the contents

of this agreement, but Virginia contract law merely requires that “the standard elements of offer,

acceptance, and consideration for the formation of a valid contract,” which Wagman has done

here. Castillo-Gomez v. Convenience Car Care Center, Inc., No. 1:14-cv-651, 2014 WL 3544839

at *2 (E.D. Va. July 17, 2014) (noting that a plaintiff “need not plead all the specific details

underlying an alleged breach of contract to state a claim”); Hill v. Alstom Power, Inc., No. 3:13-

cv-00496, 2013 WL 6408416 at *2 (E.D. Va. Dec. 6, 2013) (finding Plaintiff sufficiently stated a

plausible claim for breach of oral contract with similarly basic allegations).

       Neither party has contended that any conditions precedent were included in the Unwritten

Contract. Further, Wagman did not incorporate into Count II any of the factual allegations from

either Count I or elsewhere in the Counterclaim. As such, the Court will not grant the Motion to

Dismiss as to Count II on the same ground.

       Finding, as to Count II, that Wagman has met the plausibility requirements set forth by

Rule 8(a), the Court will deny APCO’s Motion to Dismiss as to that count. See Fed. R. Civ. P. 8(d)

(“If a party makes alternative statements, the pleading is sufficient if any one of them is

sufficient.”). Despite this, the Court feels the need to emphasize that Wagman ultimately cannot

doubly recover for the APCO’s breach if Count I of its Counterclaim is later amended and moves

to later stages of litigation. See EEOC v. Waffle House, Inc., 534 U.S. 279, 297 (2002) (stating that

it “goes without saying that courts can and should preclude double recovery”).

                                            CONCLUSION

       Counterclaim Defendant APCO’s Motion to Dismiss, Dkt. 8, will be granted in part and

denied in part, in accordance with this memorandum opinion. Counterclaim Plaintiff Wagman’s



                                                 14
Count I will be dismissed without prejudice. Wagman will be granted leave to amend its

Counterclaim, pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure. A separate order

shall issue.

                     20th day of November, 2019.
        Entered this ____




                                               15
